DETAILED ACTION
	The following is a Non-Final Office action in response to communications received 3/11/22. Claim 1 has been amended. Therefore, claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 8 and 15 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for translating notification formats”. The claim(s) recite(s) the limitation(s) of “translating the content of the received notification into a translated notification that is in another format”. This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device” and “a second computing device” in claim 8 and “one or more processors”, “memory”, “a first computing device”, and “a second computing device” in claim 15, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “by a computing device” language in claim 8 and “cause the apparatus to” Zuili v. Google. The concepts described in claim(s) 8 and 15 are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in claim(s) 8 and 15 of collecting and transmitting data is an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements recited including “a computing device” and “a second computing device” in claim 8 and “one or more processors”, “memory”, “a first computing device”, and “a second computing device” in claim 15 are recited at a high level of generality, i.e., as generic processor performing a generic computer function of collecting, translating, and transmitting data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both 
Claim(s) 9-14 and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 8-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrick (U.S. Patent No. 8,650,320).
Regarding claim 8, Merrick discloses a method comprising:
receiving, by a computing device, a notification from a first computing device, the notification including content indicative of an issue in execution of a microservice of an application, and the notification being code in source code of the application and in a format different from that of other received notifications (col. 1, ln. 53-60, A translator is a system that sits between two or more systems and transmits messages between the systems by using protocols known to the systems. The systems that communicate with a translator are known as end-points. A translator transmits messages by receiving messages from one channel, comprising a first transmission, col. 4, ln. 6-11, Since a request message from a front-end system need not correspond directly to a request message that a back-end system accepts, a given translation service may engage multiple services on a single back-end system or even the services of multiple back-end systems, col. 4, ln. 58-62, col. 6, ln. 53 - col. 7, ln. 3, For example, a client using HTTP may identify a service via URL. Since all services are named, and since HTTP may be 
translating, by the computing device, the content of the received notification into a translated notification that is in another format readable by a second computing device (col. 1, ln. 53-60, A translator is a system that sits between two or more systems and transmits messages between the systems by using protocols known to the systems. The systems that communicate with a translator are known as end-points. A translator transmits messages by receiving messages from one channel, comprising a first transmission, converting the messages into messages having encodings accepted by the second channel, col. 4, ln. 6-13, col. 6, ln. 53 - col. 7, ln. 3, fig. 3A); and
providing, by the computing device, the translated notification to the second computing device for evaluation of the content of the received notification (col. 1, ln. 53-60, A translator is a system that sits between two or more systems and transmits messages between the systems by using protocols known to the systems. The systems that communicate with a translator are known as end-points. A translator transmits messages by receiving messages from one channel, comprising a first transmission, converting the messages into messages having encodings accepted by the second channel, and then transmitting the converted messages to the second end-point using the second channel, comprising a second transmission, col. 4, ln. 6-15, col. 6, ln. 53 - col. 7, ln. 3, fig. 3A).
.

Response to Arguments
Applicant's arguments filed 3/11/22 have been fully considered but they are not persuasive.
The examiner notes that applicant’s argument (see p. 8-11 of remarks) that the claims are not directed to an abstract idea are only directed towards claim 1 and not claims 8 or 15. Also only claim 1 and not claims 8 or 15 were amended and therefore the 101 rejection of claims 8-20 are maintained.
In response to applicant’s argument (see p. 11-12 of remarks) that Merrick fails to disclose “receiving, by a computing device, a notification from a first computing device, the notification including content indicative of an issue in execution of a microservice of an application, and the notification being code in source code of the application and in a format different from that of other received notifications”, the examiner respectfully disagrees.
First, the examiner notes that on p.12 of the previous remarks filed, 12/3/21, claim 8 was referred to as “amended claim 8”, when claim 8 is still as of this action in its original unamended form and as such it was unclear to which claim had been referred. Secondly, with regards to applicant’s statement that “microservice” does not appear within Merrick, the examiner notes that there is no single definition for the term “microservice” and it has not been defined by applicant’s application. However, one such description of a “microservice” is processes that communicate over a network using protocols, such as HTTP. Merrick discloses the use of services to translate communications over a network (A translator is a system that sits between two or more systems and transmits messages between the systems by using protocols known to the systems. The systems that communicate with a translator are known as end-points. A translator transmits messages by receiving messages from one channel, comprising a first transmission, col. 4, ln. 6-11, Since a request message from a front-end system need not correspond directly to a request message that a back-end .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art was not found that explicitly teaches or fairly suggests “defining, by a computing device, a format of alerts relating to execution of a plurality of microservices, wherein the format provides that all alerts generated based on the format comprise code that indicates: an identity of one of the plurality of microservices; a version of the code; and an occurrence of an issue in execution of the one of the plurality of microservices” in combination with “identifying, based on the first alert and the second alert, one or more computing resources identified, by the first alert and the second alert, to be associated with the issue in the execution of the one of the plurality of microservices”, “identifying, based on the issue in the execution of the one of the plurality of microservices, one or more scripts configured to, when executed, modify an available quantity of the one or more computing resources”, and “transmitting, to a third computing device, the third alert, wherein the third alert is configured to cause the third computing device to execute the one or more scripts so as to modify the available quantity of the one or more computing resources”, as outlined in independent claim 1.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113